DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stem” (Claim 1: Currently the drawings point to the handlebars of the bicycle as stem 102, however the stem is the component on a bicycle that connects the handlebars to the steerer tube of the bicycle fork) and “belt connection and a button connection” (Claim 2: only Velcro 13 shown in figures), “elastic batting, cotton, and sponges” (Claim 9), and “the division” (Claim 10) must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claim 3 is objected to because of the following informalities:  the limitation “an animal” should be rewritten as: “the animal.”  Appropriate correction is required.
Claim 6 and 10 are objected to because of the following informalities:  the limitation “the front” and “the rear” are unclear.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the limitation “worn on” should be rewritten as: “worn on the balance bike.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 6/8, the claims recite the open-ended clauses "configured such that" (line 5), which renders the claim indefinite, since it's not clear whether the claimed arrangement is actually taking place or not. It has 
Claim 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 4, the claim recites the limitation: "the connection" (line 2), which is of unclear antecedent basis and therefore renders the claims indefinite. Appropriate correction is required.
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 8, the claim recites the limitations: "the bulged form" (i.e., it is suggested that Claim 7 limitation “are bulged” be rewritten as “are a bulged form”), and “the two curved zippers” (first claimed in Claim 4 which Claim 8 does not depend from) both limitations are of unclear antecedent basis and therefore render the claims indefinite.  For the purposes of prosecution herein it will be assumed that Claim 8 depends from Claim 7 (i.e., where “bulge” introduced), and Claim 7 depends from Claim 4 (i.e., where “zippers” introduced).  However, appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucchesi (US 2,643,133).
[Claim 1] Regarding Claim 1, Lucchesi discloses: A child balance bike (See, e.g., Fig.1-4), comprising: a bike body (See, e.g., Fig.1-4), comprising a frame (See, e.g., Fig.1-4), a stem (See, e.g., Fig.1-4) and wheels (See, e.g., Fig.1-4); and a coat (See, e.g., Fig.1-4, 11+12+13+14), comprising a main coat body (See, e.g., Fig.1-4, 13+14) and a head body (See, e.g., Fig.1-4, 11+12), wherein the main coat body is provided with lower ends corresponding to legs of an animal (See, e.g., Fig.1-4, 15+16+20), and an inside of the lower ends is provided with an end pocket (See, e.g., Fig.1-4, 15+16+20) and a locking portion (See, e.g., Fig.1-4, 21+24+25); wherein the main coat body and the head body are connected as a whole behind the stem (See, e.g., Fig.1-4, 17+19), a portion of the coat behind the stem is a filling housing segment (See, e.g., Fig.1-4, 17+19+22) through which the head body and the main coat body penetrates and filled with a filler (See, e.g., Fig.1-4, 17+19+22), and the head body is hung on the stem through the filling housing segment filled with the filler (See, e.g., Fig.1-4, 17+19+22).
[Claim 3] Regarding Claim 3, Fowler discloses: wherein the main coat body is provided with four lower ends corresponding to four legs of an animal (See, e.g., Fig.1-4, 15+16+20), the end pockets and the locking portions of the four lower ends are respectively connected to a front cross end and a rear cross end of the frame(See, e.g., Fig.1-4, 21+24), and the end pockets and locking portions are located on both sides of an axle (See, e.g., Fig.1-4); the end pocket is sheathed at the ends (See, e.g., Fig.1-4), 
[Claim 10] Regarding Claim 10, Fowler discloses: wherein the division between the head body and the side of the main coat body adjacent to the head body (See, e.g., Fig.1-4, 17+19) is defined as being inclined to be low in the front and high in the rear along a front projection direction of a side of the balance bike after the coat is worn on the balance bike (See, e.g., Fig.1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucchesi.
[Claim 2] Regarding Claim 2, Lucchesi teaches: wherein the end pocket is sheathed on the frame (See, e.g., Fig.1-4), and the locking portion is located above the end pocket (See, e.g., Fig.1-4, 21+24+25); and the locking portion is connected to the frame through a detachable connection structure (See, e.g., Fig.1-4, 21+24+25).
Lucchesi fails to explicitly teach: the detachable connection structure is selected from a Velcro connection, a belt connection, and a button connection.
However it is well known in the art to provide detachable connection structures using Velcro (See, e.g., James: US 5,549,313). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Lucchesi modified with the detachable connection structures formed of Velcro, since it has been held to be within the general skill of a worker in the art to select a known fastener on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07 (citing: In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)). Moreover, use of Velcro would have been desirable because it provides durability while still allowing for fast detachment, and vehicle weight reduction while still being a cheap and resilient fastener. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int'/ Co. v. Teleflex Inc., 550 U.S. 398,416 (2007).
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucchesi and further in view of Wendt (US 2,707,102).
[Claim 4/5/6] Regarding Claim 4/5/6, Lucchesi teaches: wherein the main coat body and the head body are connected as a whole behind the stem (See, e.g., Fig.1-4, 
Lucchesi fails to explicitly teach: a lower portion of the head body and a portion of the main coat body adjacent to the head body are connected as a whole through two curved zippers (Claim 4) wherein the main coat body is penetrated and sleeved on the bike body through an intermediate zipper, and the two curved zippers are located respectively at both sides of the intermediate zipper to form a Y-shaped zipper configuration (Claim 5) wherein the two curved zippers are configured such that the two curved zippers are inclined to be low in the front and high in the rear along a front projection direction of a side of the balance bike after the coat is worn on the balance bike (Claim 6).
However, Wendt teaches a similar ride-on animal apparatus (See, e.g., Wendt: Fig.1-13) which includes portions of the animal body attached to one another via zippers (See, e.g., Wendt: Fig.1-13, 135)
Wendt teaches that it is well known in the art of ride-on vehicle design to provide the animal body portions attached to one another via zippers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Lucchesi modified with the animal body portions attached to one another via zippers such as taught by Wendt, for the purpose of conveniently maintaining the animal body portions securely connected to one another when in use, and beneficially allowing a user to detach the body portions easily by using the zipper coupling devices, and additionally presenting a neat and concise visual appearance.  Moreover, the modification is obvious as no more than the use of familiar 
[Claim 7] Regarding Claim 7, the combination of Lucchesi in view of Wendt teaches: wherein a portion of the main coat body adjacent to the head body are provided with independent filling pockets at left and right sides (See, e.g., Lucchesi:  Fig.1-4, 13+14+17+19), and the filling pockets are bulged after being filled with the filler to support the head body upward (See, e.g., Lucchesi: Fig.1-4).
[Claim 8] Regarding Claim 8, the combination of Lucchesi in view of Wendt teaches: wherein the filling pockets and the bulged form are configured such that the bulged form is compressed by the head body above after the coat is worn on and the two curved zippers are pulled up (See, e.g., Lucchesi: Fig.1-4 as modified by Wendt).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucchesi and further in view of Lewis (US 6,139,061).
[Claim 9] Regarding Claim 9, Lucchesi fails to explicitly teach: wherein the filler is selected from an elastic batting, cotton and sponges.
However, Lewis teaches a similar stuffed animal ride-on vehicle (See, e.g., Lewis: Fig.1-7, 10) wherein a filler is selected from an elastic batting, cotton and sponges (See, e.g., Lewis: Fig.1-7, 18: “cotton batting”).
Lewis teaches that it is well known in the art of ride-on vehicle design to provide the filler as cotton batting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Lucchesi modified with the filler as cotton batting such as taught by Lewis, since it has been held to be within the general skill of a worker in the art to select a known material . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/JAMES M DOLAK/Primary Examiner, Art Unit 3618